Citation Nr: 0525252	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  01-02 489A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an effective date prior to March 8, 1995, for 
service connection for low back disability, characterized as 
chronic pain syndrome with neuroforaminal stenosis and 
multilevel facet degenerative joint disease of the lumbar 
spine.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from March 1972 through March 1975.

On several occasions prior to March 8, 1995, the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, denied the veteran's claim of entitlement to service 
connection for low back disability.  On March 8, 1995, the RO 
received the veteran's request to reopen that claim.

In January 2000, following the receipt of new and material 
evidence, the RO granted the veteran's claim of entitlement 
to service connection for the veteran's low back disability, 
characterized as chronic pain syndrome with neuroforaminal 
stenosis and multilevel facet degenerative joint disease of 
the lumbar spine (hereinafter low back disability.)  The RO 
assigned a 40 percent disability rating, effective March 8, 
1995.  The veteran disagreed with that effective date, and 
this appeal ensued.  

In August 2003, the Board of Veterans' Appeals (Board) 
confirmed and continued March 8, 1995, as the effective date 
for service connection for the veteran's low back disability.

In August 2004, pursuant to a joint motion by the veteran and 
VA, the United States Court of Appeals for Veterans Claims 
(Court) vacated the Board's August 2003 decision and remanded 
the matter to the Board for compliance with the instructions 
in the joint motion.


FINDINGS OF FACT

1.  The veteran did not appeal a November 1975 RO decision 
which denied his claim of entitlement to service connection 
for the residuals of a back injury.

2.  On June 8, 1988, the RO received the veteran's request to 
reopen his claim of entitlement to service connection for low 
back disability.

3.  Evidence submitted in support of the veteran's June 8, 
1988, request was new and material and was sufficient to 
grant his claim of entitlement to service connection for low 
back disability.


CONCLUSION OF LAW

The criteria for an effective date of June 8, 1988, for 
service connection for low back disability have been met.  
38 U.S.C. § 3010(a), 4005(c) (1988); 38 C.F.R. § 3.156, 3.400 
(1987) (now 38 U.S.C.A. § 5110(a)-(b)(1) (West 2002); 
38 C.F.R. § 3.400(b)(2)(i) (2004)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Prior to consideration of the merits of the veteran's claim, 
the Board must ensure that the VA has met its statutory duty 
to assist the veteran in the development of his claim.

I.  Duty to Assist

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  That law redefined the obligations 
of the VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A.  

In particular, the VA had to ensure that the veteran has been 
notified of the following:  (1) the information and evidence 
not of record that is necessary to substantiate each of his 
specific claims; (2) the information and evidence that VA 
will seek to provide; (3) the information and evidence that 
the veteran is expected to provide; and (4) the need to 
furnish the VA any evidence in his possession that pertains 
to any of his claims, i.e., something to the effect that he 
should give the VA everything he has pertaining to his 
claims.  

In August 2001, the VA published final rules implementing the 
VCAA, including changes with respect to the definition of new 
and material evidence and the development of associated 
cases.  66 Fed. Reg. 45620 (August 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326(a)).  
The changes with respect to new and material evidence, 
however, are only effective for claims filed on or after 
August 29, 2001.  66 Fed. Reg. 45620, 45630-32 (August 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.156(a), 
3.159(c)).  Inasmuch as the veteran's claim was filed before 
that date, the changes with respect to new and material 
evidence are not applicable in this case.

By virtue of information contained in letters, dated in 
January 2001 and January 2005, the RO informed the veteran 
and his representative of the information and evidence needed 
to substantiate and complete a claim for VA benefits.  

The RO noted that it was responsible for getting the 
following evidence:  service medical/personnel records; VA 
outpatient treatment records; reports of examinations 
performed by the VA; and records held by agencies of the 
Federal government.  The RO also noted that it would attempt 
to assist the veteran in obtaining copies of medical records 
held by a private doctor or facility.  He was notified that 
if he wished the VA to obtain such records, he would have to 
complete and return VA Form 21-4142, Authorization to Release 
Information to the Department of Veterans Affairs (VA).  The 
RO told the veteran that he had to give it enough information 
about his records such as the name and address of the 
facility which treated him and the dates of the treatment.  
The VA stated that it would notify the veteran if the holder 
of the records declined to provide them or asked for a fee to 
provide them.  The VA noted, however, that it was ultimately 
the veteran's responsibility to make sure that it received 
all requested records which weren't in the possession of a 
Federal department or agency.  The VA then requested that the 
veteran inform it if there was an other evidence or 
information that he thought would support his claim.

The VA told the veteran where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
The VA also notified him of what to do if he had questions or 
needed assistance and provided a telephone number, computer 
site, and address where he could get additional information.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In the present case, the 
unfavorable AOJ decision that is the basis of  this appeal 
was already decided and appealed prior to enactment of the 
VCAA.  The Court acknowledged in Pelegrini that where, as 
here, the § 5103(a) notice was not mandated at the time of 
the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the Court noted that the 
appellant has the right to content complying notice and 
proper subsequent VA process.  Pelegrini, 18 Vet. App. at 
120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the veteran after the 
initial adjudication, he has not been prejudiced thereby.  
The content of the notice provided to the veteran complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  Not only has the 
veteran been provided with every opportunity to submit  
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Indeed, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  
In addition to the letters, dated in January 2001 and January 
2005, the veteran was provided with a Statement of the Case 
(SOC) in March 2001; a Supplemental Statements of the Case 
(SSOC) in May 2005; and a copy of the Board's remand, dated 
in January 2005.  They further notified the veteran and his 
representative of the evidence necessary to substantiate his 
claim of entitlement to an effective date prior to March 8, 
1995, for service connection for low back disability.  
Indeed, the SSOC set forth the relevant text of 38 C.F.R. 
§ 3.159.  The SOC and the SSOC's also identified the evidence 
that had been received by the RO.  

The following evidence has been received in support of the 
veteran's appeal:  the veteran's service medical records; 
reports of examinations performed by the VA in October 1975, 
August 1985, June 1987, September 1991, May 1992, August 
1999, and May 2001; records from J. D. A., M.D., reflecting 
the veteran's treatment from February 1984 to January 1986; a 
police report, citation, interrogatories, and driver's logs 
associated with the veteran's June 1984 motor vehicle 
accident; records associated with the veteran's June 1984 
admission to Mansfield General Hospital; records reflecting 
the veteran's treatment by the County Health Department from 
September to December 1984; a September 1985 letter related 
to a claim for Workman's Compensation; statements from the 
veteran's spouse, dated in September 1985 and January 1986; a 
lay statement, dated in March 1986; transcripts of the 
veteran's hearings held at the RO in August 1986 and June 
1999; an MRI of the spine, performed in February 1990; 
outpatient records reflecting the veteran's treatment by the 
VA from December 1991 through October 1999; an April 1995 
statement from a former fellow serviceman;  a private medical 
report, dated in May 1998, from J. T., M.D.; and private 
medical reports, dated in March 1999 and March 2000, from 
D.G.C., M.D.  

After reviewing the record, the Board finds that the RO has 
met its duty to assist the veteran in the development of 
evidence to support the claim.  It appears that all relevant 
evidence identified by the veteran has been obtained and 
associated with the claims folder.  In this regard, he has 
not identified any further outstanding evidence (that has not 
been sought by the VA), which could be used to support the 
issue of entitlement to service connection for low back 
disability.  Rather, in March 2005, the veteran's 
representative reported that the veteran did not have any 
other material to submit in support of his claim for an 
earlier effective date for service connection for his low 
back disability.

Given the extensive efforts by the RO to develop the record, 
there is no reasonable possibility that further development 
would lead to any additional relevant evidence with respect 
to the issue of entitlement to an effective date prior to 
March 8, 1995, for entitlement to service connection for low 
back disability.  As such, further action is unnecessary in 
order to meet the VA's statutory duty to assist the veteran 
in the development of his claim.  See, e.g., Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands that would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  

In light of the foregoing, the Board finds that the veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claim of entitlement to an 
effective date prior to March 8, 1995, for service connection 
for his low back disability.  As noted above, he has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim; and therefore, there is no 
prejudice to the veteran due to a failure to assist him in 
the development of that claim.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005) (discussing prejudicial error).  
Therefore, the Board will proceed to the merits of the 
appeal.  

II.  The Facts and Analysis

The veteran seeks an effective date earlier than March 8, 
1995, for service connection for his low back disability.  He 
contends that such disability has been present since his 
discharge from service and that the effective date of service 
connection should be adjusted accordingly.  

The RO received the veteran's initial claim of entitlement to 
service connection for low back disability in July 1975.  
Evidence received in support of that claim consisted of the 
veteran's service medical records and the report of an 
October 1975 VA examination.  Such evidence showed that in 
service in December 1972, the veteran complained of a 6 day 
history of back pain following a jeep wreck.  However, a 
physical examination was completely unremarkable for back 
disability.  In October and November 1973, the veteran again 
complained of back trouble.  The history of his December 1972 
jeep accident was reported.  However, it was noted that he 
had been asymptomatic until March 1973, when he developed low 
back pain without any distinct reason.  X-rays of the 
sacroiliac area and pelvis were reportedly negative or 
normal.  The various diagnoses were muscle strain and an old 
sprain of the lower back.  

During the remaining year and three months of service, there 
were no recorded complaints or clinical findings of low back 
disability; and during the veteran's December 1974 service 
separation examination, his spine was found to be normal.  In 
March 1975, just prior to his discharge from service, the 
veteran reported that he had injured his back in December 
1972.

In October 1975, the veteran was examined by the VA to 
determine the nature and etiology of any orthopedic 
disability found to be present.  However, the examiner stated 
that there was no evidence of low back derangement.  

On November 11, 1975, absent a then-current diagnosis of low 
back disability, the RO denied entitlement to service 
connection for such a disorder.  The RO notified the veteran 
of that decision, as well as his appellate rights.  However, 
a notice of disagreement (NOD) was not received with which to 
initiate the appellate process.  Therefore, that decision 
became final under the law and regulations then in effect.  
38 U.S.C. § 4005 (1970); 38 C.F.R. § 19.153 (1975).  

On June 8, 1988, the RO received the veteran's request to 
reopen his claim of entitlement to service connection for low 
back disability.  

In June 1988, as now, a claim which had been denied by the RO 
could not, generally, be reopened and allowed.  38 U.S.C.A. § 
4005(c).  However, the VA could consider new and material 
evidence with respect to a request to reopen that claim.  
38 C.F.R. § 3.156.

In November 1989, pursuant to a request from the RO, the 
veteran submitted additional evidence in support of his 
request to reopen his claim of entitlement to service 
connection for low back disability.  However, despite the 
additional evidence, the RO continued to deny service 
connection for such disability.  The veteran disagreed with 
that decision, and perfected a timely appeal to the Board.

In November 1990, the Board noted the veteran's contentions 
that the RO's November 1975 denial of service connection for 
back disability should be reversed on revised, because it had 
been the product of clear and unmistakable error (CUE).  
38 C.F.R. § 3.105 (1990).  Thereafter, Board remanded the CUE 
claim to the RO for further development.  

In December 1990, following the requested development, the RO 
found that its November 1975 decision had not involved CUE.  
Therefore, it confirmed and continued the decision to deny 
service connection for back disability.  

In June 1991, following its review of the record, the Board 
affirmed the RO's decision.  The Board did not consider the 
issue of whether new and material evidence had been received 
since November 1975 to reopen his claim of entitlement to 
service connection for back disability.  However, there was 
no evidence under the law and regulations then in effect that 
such issue had been withdrawn from consideration.  38 C.F.R. 
§ 19.125 (1990).  Accordingly, the request to reopen the 
claim of entitlement to service connection for back 
disability remained open and on appeal.  

Evidence received by the VA after the RO's November 10, 1975, 
decision includes a report of inpatient treatment at 
Mansfield General Hospital in June 1984; records from the 
County Health Department, dated in September 1984; reports of 
examinations performed by the VA in August 1985 and August 
1999; a private medical report, dated in May 1998, from J. 
T., M.D.; and a private medical report, dated in March 1999, 
from D.G.C., M.D.  

Such records and reports cured the deficits in the evidence 
in November 1975.  That is, they showed various diagnoses of 
chronic back disability, including dextroscoliosis, 
spondylolysis, and spondylolisthesis.  While they also showed 
that the veteran injured his back in a June 1984 truck 
accident, the evidence from J. T., M.D., and D. G. C., M.D., 
strongly suggested that such injuries were resolved without 
residual disability.  In fact, Dr. T. and Dr. C. concluded 
that the veteran's back problems were due to his jeep 
accident in service in 1972.  In so concluding, Dr. C. noted 
that the veteran likely had spondylolisthesis prior to 
service, but that it was aggravated by the 1972 jeep 
accident.  The VA physician who examined the veteran in 
August 1999 also found that the veteran had had back 
disability prior to service, but that it had been aggravated 
in service.  

In any event, the evidence received after the RO's November 
1975 decision provided a then-current diagnosis of low back 
disability and a nexus between that diagnosis and an injury 
in service.  As such, the additional evidence was not only 
new and material for the purpose of reopening the claim, it 
was sufficient to support a grant of service connection for 
low back disability.  

In June 1988, as now, the effective date of an award of 
service connection was, generally, fixed in accordance with 
the facts found, but could not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 3010(a) 
(1988); 38 C.F.R. § 3.400 (1987) (now 38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400(a)).  When new and material evidence was 
received after a final disallowance, the effective date of 
service connection was the date of the receipt of the claim, 
or the date entitlement arose, whichever was later.  
38 U.S.C.A. § 3010(a) (1988); 38 C.F.R. § 3.400(r) (1987) 
(now 38 U.S.C.A. § 5110(a)-(b)(1); 38 C.F.R. § 
3.400(b)(2)(1)). 

Although the veteran contends that the effective date of 
service connection should revert back to the day following 
his discharge from the service, his reopened claim was not 
received until June 8, 1988.  Inasmuch as the date of the 
receipt of the reopened claim is later than the date 
entitlement arose, the effective date of service connection 
for low back disability is June 8, 1988.  To that extent, the 
appeal is granted.

In arriving at this decision, the Board has considered the 
possibility of a still-earlier effective date.  To establish 
an earlier effective date, the veteran would have to have 
submitted a claim of entitlement to service connection for 
low back disability between the time of the final RO decision 
in November 1975 and June 8, 1988.  The only such document on 
file is the veteran's application for VA compensation or 
pension (VA Form 21-526), which was received by the RO in 
July 1985.  

In that document, the veteran was asked the nature of the 
sickness, disease, or injuries for which the claim was being 
made and the date each began.  The veteran's spouse completed 
that portion of the application as follows:  "On 6-5-84 My 
husband was in a trucking accident and suffered a ceribral 
[sic] contution [sic] - shock, trauma, a lacerated ear, head 
& tongue.  Broke the vehicular [sic] and two other bones in 
his right hand and wrist.  Also intense bruising of the 
chest, adomond [sic], & back."

In July 1985, as now, a claim for pension was considered a 
claim for compensation, and vice versa.  38 C.F.R. § 3.151(a) 
(1985).  

In January 1986, the RO denied the pension claim on the basis 
that the veteran's disabilities had been the result of his 
willful misconduct.  38 U.S.C. § 521(a) (1982); 38 C.F.R. 
§ 3.3(a)(3) (1985).  The veteran disagreed with that decision 
and appealed to the Board.  In May 1987, the Board held that 
the veteran's behavior had not amounted to willful 
misconduct.  Nevertheless, in March 1988, the RO again 
concluded that the veteran was not entitled to VA pension 
benefits.  

During its various adjudications of the veteran's July 1985 
claim for pension benefits, the RO did not consider whether 
the veteran was entitled to service connection for back 
disability.  However, the veteran effectively precluded such 
consideration, when he attributed his back problems to a 
truck accident in June 1984, many years after service.  
Indeed, nowhere in his July 1985 claim did he even suggest 
that his back problems were related to service.  As such, the 
RO was 




correct in limiting its decisions to the question of pension.  
Thus, the date of the receipt of the July 1985 claim cannot 
serve as the effective date of service connection.  


ORDER

Entitlement to an effective date of June 8, 1988, for service 
connection for low back disability, is granted. 



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


